department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list tep rats legend taxpayer a roth_ira x ira y amount a amount b company a company b company c agency d date date date date date date dear this is in response to your request dated as supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirements contained in sec_408 and sec_408a of the internal_revenue_code the code’ and the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date she received a distribution from roth_ira x totaling amount a from company c taxpayer a also represents that on date she received a distribution from ira y totaling amount b from company c taxpayer a asserts that her failure to accomplish rollovers of amount a and amount b within the 60-day period prescribed by sec_408 was caused by the failure of company a to follow her express instructions regarding the deposit of the funds and the subsequent embezzlement of amounts a and b by company a after receiving amounts a and b taxpayer a forwarded these amounts to company a intending to roll over these amounts into similar accounts to be maintained with company a amounts a and b were not properly transferred to ira rollover accounts and on date taxpayer a requested that the funds be transferred to company b so that rollover individual retirement could be maintained with company b when her original request was not carried out taxpayer a reiterated her request on date both date and date were within the applicable day rollover periods not wishing to violate the day rollover periods applicable to amounts a and b taxpayer a borrowed funds sufficient to return amount a and amount b to company c to roll over into similar individual_retirement_accounts to be maintained with company c on date taxpayer a mailed to company c the rollover_contribution from roth_ira x totaling amount a the rollover_contribution from ira y totaling amount b taxpayer a mailed both amounts a and b within the applicable 60-day rollover periods however these amounts were recorded as received after the expiration of the day period neither taxpayer a nor company c have any written records evidencing when amounts a and b were mailed to company c although taxpayer a has represented to the service that the mailings occurred on date sec_5 and above on date taxpayer a mailed to company c amounts a and b were never returned to taxpayer a by company a a complaint was filed by agency d against company a for fraudulent investment schemes and company a was subsequently placed into receivership based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a and amount b contained in sec_408 and made applicable to roth iras by sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code code sec_408a provides that except as provided in this section a roth_ira shall be treated for purposes of this title in the same manner as an individual_retirement_plan code sec_408a provides that no rollover_contribution may be made to a roth_ira unless it is a qualified rollover contribution’ revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount a and amount b within the 60-day periods prescribed by sec_408 and sec_408a was caused by the failure of company a to follow her express instructions regarding the deposit of the funds and the subsequent embezzlement of amounts a and b by company a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a and amount b from roth_ira x and ira y respectively the rollover of amount a and amount b by taxpayer a into the roth_ira and the traditional_ira maintained with company c will be considered rollover_contributions within the meaning of sec_408 and sec_408a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id at phone or fax please address all correspondence to se t ep ra t sincerely yours employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
